Title: To John Adams from Samuel Dexter, 7 August 1800
From: Dexter, Samuel
To: Adams, John



Sir
War Department, 7th August, 1800.

I am honored with your favor of the 30th: ult: enclosing the Warrant for the Execution of Samuel Ewing signed.
Lieut. Col. Hamtramck writes to me under date of the 16th ulto.—
“The Crime of Samuel Ewing is no doubt of the most heinous nature, but the extraordinary conduct of the Prisoner, having deserted on one day returning on the next, and declaring War against a whole Garrison, appears to me to have been the effect of a deranged brain, and not of a wilful intention; of this however the President will be the best judge.”
I shall postpone acting upon the warrant until I hear again from you on the Subject.
I have the honor to be / with profound respect / Your faithful servt
Saml. Dexter